 DECISIONS OF NATIONAL LABOR RELATIONS BOARDGould, Inc., Electrical Components Division and In-ternational Brotherhood of Electrical Workers,Local Union No. 108, AFL-CIO. Case 12-CA-8262August 17, 1982DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn October 24, 1979, Administrative Law JudgeJohn P. von Rohr issued the attached Decision inthis proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief, and Re-spondent filed cross-exceptions, a brief in supportthereof, and an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge, as modified herein, and to adopt his recom-mended Order.Respondent purchased and continued to operatea plant in Tampa, Florida, known as the Efcor DieCasting Operation, Division of I-T-E (hereinaftercalled Die Cast). The employees employed by DieCast at this plant were represented by the Unionand Respondent continued to honor the existingcollective-bargaining agreement. Respondent alsooperated a plant in Millville, New Jersey, known asthe Conductor Fittings Corporation (hereinaftercalled CFC). In late September or early October1977, Respondent moved the CFC operation fromMillville to Tampa, locating it in the same plant inan area adjacent to the Die Cast operation.The issues in this case are whether the employ-ees employed by CFC constitute an accretion tothe certified Die Cast production and maintenanceunit,' and whether Respondent violated Sectioni On September 8, 1977, the Board conducted a decertification electionin Case 12-RD-347 in a unit of "all production and maintenance employ-ees" employed at the Tampa facility. On December 27, 1977, the Boardcertified the Union as the collective-bargaining representative of the unitemployees. Respondent thereafter refused to bargain with the Union, as aresult of which the Union filed a charge in Case 12-CA-8042 alleging arefusal to bargain. Thereafter, on July 21, 1978, the Board, in 237 NLRB66, found that Respondent's refusal to bargain with the Union violatedSec. 8(aX5) and (1) of the Act. In its Decision, the Board declined toreach or consider the question whether the production and maintenanceemployees of the alleged "added operation" (CFC) constituted an accre-tion to the Die Cast certified unit, stating:Respondent, however, offered no evidence supporting the allegedexpansion in operations, the nature of work performed by these em-ployees, or how their working conditions differ from those of unitemployees. Nor is there evidence that any party has sought inclusionof these employees in the unit. Further, no petition seeking clarifica-263 NLRB No. 358(a)(5) and (1) of the Act when it refused to recog-nize and bargain with the Union as the exclusivebargaining representative of those employees. TheAdministrative Law Judge, substantially relyingupon Tubing Division, Robintech Incorporated,2andcertain numerical calculations which he found per-tinent to the Section 7 rights of the alleged accret-ed employees, concluded that a finding of accretionwas not warranted and that, therefore, Respondentdid not violate the Act as alleged. Consequently,he also found it unnecessary to decide whether theUnion had made a valid and timely bargainingdemand. The Administrative Law Judge dismissedthe complaint in its entirety.The General Counsel excepts to certain of theAdministrative Law Judge's factual findings re-garding factors determinative of the accretionissue; to his reliance upon Robintech, supra, whichthe General Counsel contends is clearly distin-guishable; and to his failure to find that regardlessof when, if ever, the Union demanded bargaining,accretion took place at the inception of the CFCoperation in Tampa, thereby initiating Respond-ent's obligation to bargain collectively with theUnion regarding the alleged accreted CFC produc-tion and maintenance employees. Respondent,while in agreement with the Administrative LawJudge's conclusion that no accretion occurred, ex-cepts to his failure to find additionally (1) that theUnion failed, for reasons other than futility, tomake an effective, proper, and timely demand tobargain on behalf of the CFC employees, and (2)that the Union and the General Counsel are nowforeclosed from asserting that Respondent unlaw-fully refused to bargain with the Union because theUnion failed to raise the accretion issue before theBoard in a timely fashion.3For the reasons set forth below, we do not agreewith many of the factual findings made by the Ad-ministrative Law Judge which led him to concludeincorrectly that Robintech, supra, is controlling intion of the bargaining unit ...has been filed. [at 237 NLRB 67, fn.7.]2 222 NLRB 571 (1976).3 Respondent contends that the Administrative Law Judge improperlyadmitted into evidence, over its objection, G.C Exhs. 5-10 which are"Employee Change of Status Reports" showing transfers between DieCast and CFC and within those operations. Respondent contends thatafter the close of General Counsel's case the only legitimate way for himto supply new evidence is through rebuttal or impeachment and since thesubject exhibits either predate or postdate the employment of PersonnelDirector Donald Moreaut, who testified on Respondent's transfer policy,and do not dispute any evidence presented by Respondent, their admis-sion should have been denied. Inasmuch as the subject exhibits containevidence relevant to the issues of the case, and since Respondent hadevery opportunity to explain said exhibits, and did explain them throughthe former CFC supervisor and foreman, Joseph Latina, we hereby findwithout merit Respondent's request that the Board not consider said doc-uments.442 GOULD, INC.this case. However, while many of the factors sup-porting a finding of accretion were present at thestart of the CFC operation in Tampa in late 1977,and for some months thereafter, we find that bythe date of the Union's bargaining demand in May1978, the facts had so changed as to render a find-ing of accretion, and the concomitant obligation tobargain, inappropriate.Both CFC and Die Cast manufacture various fit-tings and connectors for use in the electrical indus-try. CFC's products, made of aluminium or copperextrusion and designed to carry electrical current,are primarily manufactured according to individualconsumer specifications. Die Cast's products, man-ufactured through a die cast process out of zincpursuant to industry standards, do not carry electri-cal current. In late September or early October1977, Respondent closed the Millville plant and re-located the CFC equipment to the Tampa facility,in space formerly occupied by Die Cast equip-ment.4By February 1978, the total complement of60 CFC machines, including 50 or 52 from Mill-ville, had been installed at the Tampa facility.5Theproducts of CFC and Die Cast were unchanged bythe move and, as before, marketed by Respond-ent.6CFC started operations in Tampa using some 23to 27 operators, all but 7 of whom were then em-ployed by Die Cast.7According to uncontradictedtestimony. each day the CFC department wasstaffed by the Die Cast foreman who, after com-pleting his Die Cast assignments, would send from16 to 20 operators to CFC where they weretrained and supervised by the CFC foreman. Be-cause often different employees were sent, theCFC foreman was required each day to train DieCast operators to run the CFC equipment, a pro-cess which took approximately 5 minutes. In late4 The Administrative Law Judge found that the Die Cast operation oc-cupied somewhat less than one-half of the floor space of the Tampa fa-cility and that the CFC equipment was moved into the vacant portion ofthe plant The record clearly establishes, however, that Die Cast equip-ment was consolidated in order to clear space for the CFC equipmentwhich, after placement, adjoined Die Cast's.I Based on photographs of certain machines produced by Respondentat the hearing the Administrative Law Judge found that Respondent pur-chased for CFC, large, sophisticated, and expensive equipment "at con-siderable expense to the Company." There is no evidence, however, re-garding Respondent's cost in purchasing the 8 to 10 new pieces of equip-ment, and aside from 3 duplicate pieces, there is nothing to indicate whatequipment Respondent purchased for the CFC operation in Tampa. Fur-ther, the photographs relied upon by the Administrative Law Judge werenever introduced into evidence by Respondent and are therefore notbefore the Board for consideration. Accordingly, we are unable to adoptthe Administrative Law Judge's finding regarding Respondent's cost inequipping the CFC operation in Tampa.6 Twenty percent of CFC's products and all of Die Cast's products arelisted in a catalog of "Gould Efcor Electrical Components," dated Janu-ary 1, 1979.7 Seven production and maintenance employees transferred from Mill-ville to Tampa, four on a permanent basis and three on a temporary basis.One of the permanent transfers later became the CFC foreman.October or early November 1977, from 9 to 16 DieCast operators were permanently transferred toCFC.8After this, Respondent began filling theCFC employee complement with employees hiredthrough newspaper advertisements. No employeeswere transferred from Die Cast to CFC after lateJanuary 1978,9when Respondent instituted a "newapplication procedure," pursuant to which all DieCast employees were required to fill out an em-ployment application if they wished considerationfor employment in CFC.'°Both CFC and Die Cast employed productionand maintenance employees in primarily the samejob classifications and possessing largely the sameskills. Employees for both operations were locat-ed primarily in the same building where many em-ployees from both operations were in full view ofone another during working hours. Die Cast andCFC were not integrated with respect to produc-tion, but both operations received support servicesfrom the tool room, maintenance department, andwarehouse.'2Employees working in those depart-ments serviced mainly Die Cast or CFC and wereon the correspondent payroll. In times of "oper-ation crisis," estimated to be between 5 to 10 per-cent of the time, toolroom employees on the CFCpayroll performed Die Cast work and vice versa.Further, warehouse employees regularly receivedsupplies for both CFC and Die Cast. Both CFCand Die Cast employees had access to the samerestrooms and water fountains, punched the sametimeclock, and utilized the same lunchroom, albeitat different times. Working conditions as well asbenefits were the same for all production and main-tenance employees and wages were closely compa-rable. Payroll records for both operations were8 While the testimony concerning the number of permanent transfersmade during this period differs from the figures which appear on thecharts prepared by Respondent on this subject, it is clear that a minimumof nine Die Cast operators were permanently transferred to CFC by Oc-tober 31, 1977. According to Respondent's charts, CFC had 16 hourlypaid employees on this date.9 A chart prepared by Respondent for the hearing shows that on Janu-ary 31, 1978, of the 64 "CFC hourly employees," 17 had previouslyworked in Die Cast. While it is impossible to determine from this chartthe total number of employees transferred from Die Cast to CFC beforeimplementation of the "new application procedure," it is clear from em-ployee change of status reports in evidence that beyond the 9 to 16 No-vember transfers, at least 4 additional Die Cast employees were trans-ferred to CFC in late January 1978.LO This process apparently applied to those actively employed in DieCast as well as those on layoff status.i i While there is evidence that certain CFC equipment requires addi-tional skills to run or operate, we note that the record reflects that only alimited number of employees are capable of using blueprints, gauges, andcalipers or to operate the equipment requiring more extensive training. Infact, many similar functions were performed by the machines in CFC andDie Cast, and at least 6 of the 10 types of machines used by CFC requireas little as 5 minutes of training to operate.12 The certified production and maintenance unit included the tool-room, maintenance department, and warehouse employees.443 DECISIONS OF NATIONAL LABOR RELATIONS BOARDprepared by the same outside computer service13and paychecks were drawn from the same Floridabank under the name of Gould, Inc., ElectricalComponents Division.Upon commencement of the CFC operation inTampa, the responsibilities of the existing plantmanager were expanded to incorporate manage-ment of CFC. Setup of the CFC operation was co-ordinated by a marketing agent and a purchasingagent both formerly of Millville. By September1978, the management hierarchy had been restruc-tured so that Die Cast and CFC each had its ownsuperintendent.14The toolroom, maintenance de-partment, and warehouse employees, however, re-mained separately supervised by individuals whosupervised them irrespective of whether they per-formed work primarily for Die Cast or CFC.For the first 6 months of CFC's operation inTampa, control of labor relations matters for theentire Tampa facility was vested in Respondent'sdivision personnel manager based in New York.Thereafter, until the cessation of Die Cast produc-tion in mid-April 1979, the administration of allpersonnel matters and maintenance of personnelrecords was done by the plant personnel man-ager.15The ultimate decision to hire an employeerested with various shift or department supervisors.The toolroom, maintenance department, and ware-house supervisors hired for both Die Cast andCFC. The superintendents of Die Cast and CFChad authority to discharge employees, subject toreview of the plant manager.Respondent maintained separate financial state-ments for Die Cast and CFC. Raw materials andsupplies were charged to the account of CFC orDie Cast depending upon which operation theywere used by. Cost for office supplies, building re-pairs, and utility bills were shared by the two. Fur-ther, for profit-and-loss purposes, the salaries of thetoolroom, maintenance department, and warehousesupervisors were split between Die Cast and CFC.Following the Board's certification of the Unionon December 22, 1977, as the collective-bargainingrepresentative of all production and maintenanceemployees at Respondent's Tampa facility, theUnion, on December 28, 1977, demanded bargain-13 The computerized payroll records identified by a departmentnumber series whether an employee worked in Die Cast or CFC. Therecord reflects that the identification number for Die Cast is the 500series and for CFC is the 400 series and that the Administrative LawJudge inadvertently interchanged these numbers. The printout subtotalseach job classification within a series, but provides no series totals." The Die Cast superintendent also functioned as supervisor of theDie Cast production employees, whereas the CFC superintendent had afirst- and second-shift supervisor overseeing the CFC production process.i" The Administrative Law Judge found that Moreaux is presentlypersonnel manager whereas the record reflects that Moreaux held thatposition only until December 19, 1978. In January 1979, Jaca DePriestbecame personnel administrator at the Tampa facility.ing. In a letter dated January 17, 1978, Respondentrefused to bargain with the Union on the groundsthat, inter alia, the Board's decision to overrule Re-spondent's postelection objections was factuallyand legally incorrect and the Union's certificationwas therefore invalid. The CFC operation was notmentioned in Respondent's refusal-to-bargain letter,but sometime in January the Union became awareof the presence of that operation in Tampa. There-after, a complaint issued in Case 12-CA-8042, al-leging that Respondent had unlawfully refused tobargain with the Union as certified. Respondent, inits answer to the complaint, denied, in part, the ap-propriateness of the unit and in its May 16, 1978,memorandum in opposition to the General Coun-sel's Motion for Summary Judgment explained thatthis denial was based on a concern that the certi-fied unit might be interpreted as including certainproduction and maintenance employees which it al-leged to have recently added to its Tampa oper-ation.By May 21, 1978, there were 60 hourly employ-ees in the Die Cast operation and 148 hourly em-ployees in the CFC operation. On May 25, 1978,Respondent and the Union held a meeting to dis-cuss Respondent's decision to subcontract the pro-duction of certain parts then being made by DieCast. During this meeting the Union's assistantmanager, Bruno R. Bengter, Jr., took the positionthat since the CFC employees were part of produc-tion and maintenance, as described in the originalcertification, Respondent should move to CFC theDie Cast employees performing the work to besubcontracted, with seniority rights. Respondent'scounsel, Peter Zinober, indicated, however, thatBengter's inquiries were not germane to the pur-pose of the meeting and that the Company did notintend to discuss whether the Union representedthe CFC employees. The parties met next on June22, 1978, at which time they again discussed theimpact of subcontracting on the Die Cast employ-ees. Respondent rejected the Union's proposal thatpeople from Die Cast be moved to CFC with theirseniority intact, bumping more junior CFC em-ployees if necessary. Respondent indicated thatthose laid off from Die Cast would be hired inCFC only after they filled out employment applica-tions and then only as new employees.1e15 Respondent contends that the record fails to support the complaintallegation that on or about June 22, 1978, the Union requested Respond-ent to recognize it as the exclusive bargaining representative of CFC em-ployees as an accretion to the bargaining unit. While the record is un-clear as to whether such a request was made on June 22, it is clear thatsuch a request was made by Bengter on May 25. 1978, and we so find.The claim to representational status implicit in the Union's May 25, 1978.statements could have been more specific and direct; however it is evi-Continued444 GOULD, INC.On July 3, 1978, the Union filed the instantcharges. On July 21, 1978, the Board issued its De-cision in Case 12-CA-8042 in which it declined toreach or consider the question whether the produc-tion and maintenance employees of Respondent's"alleged 'added operation' constituted an accretionto the certified unit." 7Thereafter, in a letter dated July 28, 1978, theUnion demanded that Respondent recognize andbargain "in accordance with the certification ...in Case 12-RD-347" and the Board's decision inCase 12-CA-8042. The letter went on to requestthat, in connection with bargaining, Respondentfurnish the Union with "information reasonablynecessary to enable it to meet its responsibilitiesunder the law," i.e., a list of the job classificationsutilized at the Tampa facility "including those uti-lized or employed in the C.F.C. section or depart-ment" and a list of all production and maintenanceemployees at the Tampa operation "including the'C.F.C.' department or operation" and showing foreach employee, his department, current rate of pay,and pay increases.In the meantime, in July and August 1978, Re-spondent terminated from 15 to 20 Die Cast em-ployees for lack of work, or 30 percent of the thenexisting Die Cast employee complement. Thereaf-ter, in February or March 1979, Respondent andthe Union bargained about the eventual shutdownof the Die Cast operation in Tampa. The shutdowncommenced on April I and was completed onApril 12, 1979.18dent from Bengter's assertion and accompanying proposal that the Unionwas requesting Respondent to recognize and bargain with it concerningthe CFC employees as part of the unit for which it had been certified.No other construction can be placed on the Union's claim that the CFCemployees were part of the production and maintenance unit described inthe original certification. Moreover, from Zinober's response, it is clearthat Respondent interpreted the Union's statements as a demand for rec-ognition concerning CFC employees. We further find that the Union'sMay 25, 1978., demand for recognition as bargaining representative of theCFC employees was refused by Respondent. Indeed, Christian Peter Die-trich, then director of personnel for both Die Cast and CFC, did notdeny that in either May or June 1978, during negotiations with the Unionover other matters, he personally told union representatives that CFCwas not part of the same bargaining unit as Die Cast.'7 See discussion at fn. 2, supra1 During these negotiations the parties agreed, as stipulated at thehearing, that:...as part of the impact settlement reached between the Companyand the Charging Party regarding the closing down of the Die Castoperations completely, as to all unit employees, except maintenanceand tool and die personnel, die cast seniority would be the basis forhiring into CFC, assuming jobs were available, regardless of one'sexperience in die cast, except that maintenance and tool and die per-sonnel would not be subject to plant seniority rule and were entitledto be transferred to CFC operation after the shutdown of the diecast operations, without having to go through hiring-which was ineffect a new probationary period which the other employees had togo through.The parties further stipulated that his "impact settlement agreement" isnot to be construed as an admission or used to compromise any party'slegal position in any pending litigation. On March 29, 1979, the sole em-DiscussionAn accretion, as the term has been employed bythe Board and the courts, is merely the addition ofnew employees to an already existing group or unitof employees.'g In determining whether a new fa-cility or operation is an accretion, the Board hasgiven weight to a variety of factors including inte-gration of operations, centralization of managerialand administrative control, geographic proximity,similarity of working conditions, skills and func-tions, common control of labor relations, collec-tive-bargaining history, and interchange of employ-ees.20In the normal situation some elements mili-tate toward and some against accretion, so that abalancing of them is necessary. Where the new em-ployees are found to have common interests withmembers of an existing bargaining unit and wouldhave been included in the certified unit or coveredby the current collective-bargaining agreement anaccretion is found to exist. 21 However, where agroup of new employees numerically overshadowsthe existing certified unit and may constitute a sep-arate or independent appropriate unit, the Board is"cautious" to find that the new employees are partof the existing unit since such a finding would de-prive the larger group's employees of their statu-tory right to select their own bargaining repre-sentative.22In such cases the Board must balancethe right of employees to select a bargaining agentagainst the concomitant statutory objective ofmaintaining established stable labor relations.The General Counsel contends that an accretionoccurred soon after commencement of the CFCoperations in Tampa. Lending support to this con-tention are the following facts: When CFC wasmoved to Tampa in September 1977, Die Cast wasa fully ongoing operation; the two operations hadcommon ownership, were part of the same corpo-rate division, and shared the same facility; both op-erations produced electrical components using em-ployees in similar job classifications and having es-sentially the same skills; during the first fewmonths of CFC operations Die Cast employeeswere used on a daily basis to staff the CFC oper-ation; both production departments were servicedby the same support departments which wereployee to be transferred pursuant to the "impact settlement agreement"was transferred from Die Cast to CFC.19 N.LR.B. v. Food Employers Council. Inc.. et al, 399 F.2d 501, 502-503 (9th Cir. 1968).so Pilot Freight Carriers Inc., 208 NLRB 853, 858 (1974); The GreatAtlantic and Pacific Tea Company (Family Savings Center), 140 NLRB1011, 1021 (1963).Sl The Great Atlantic & Pacific Tea Company, supra.as Renaissance Center Partnership, 239 NLRB 1247 (1979); Bryan In-fants Wear Company, 235 NLRB 1305, 1306 (1978); Melbet Jewelry Ca,Inc. and I.D.S--Orchard Park Inc., 180 NLRB 107, 109 (1969); WorcesterStamped Metal Company, 146 NLRI 1683, 1685-86 (1964).445 DECISIONS OF NATIONAL LABOR RELATIONS BOARDstaffed by employees who initially were part of theDie Cast operation and were members of the bar-gaining unit; labor relations were administered andcontrolled centrally and both employee comple-ments received common benefits and were subjectto the same terms and conditions of employment;both operations came under the same supervision athigher management levels, and, at the outset ofCFC operations, the Die Cast operators who ranCFC equipment were under the supervision and in-struction of the CFC supervisor; the number ofhourly employees in Die Cast substantially outnum-bered the number of hourly employees in CFC.23However, even in the early phases of the CFCTampa operation there were factors militatingagainst accretion as well. More important, theUnion's demand for recognition as collective-bar-gaining representative of the new employees didnot occur until more than 6 months after the al-leged accretion. Many of the factors initially sup-porting accretion had by that time dissipated ordramatically changed. These factors lead us toreject the General Counsel's contention that Re-spondent violated Section 8(a)(5) and (1) by refus-ing to bargain with the Union. Thus after CFCcommenced in operations Tampa, the support de-partment employees began servicing either DieCast or CFC almost exclusively and separate con-tributions to the salaries of the support departmentsupervisors were made by Die Cast and CFC. Re-spondent established separate firstline supervisionof Die Cast and CFC only a month after the CFCoperation began. Hiring decisions for Die Cast andCFC rested with the respective shift or departmentsupervisors and firing decisions rested with the re-spective superintendents, albeit subject to review of2s On these facts we must find the Administrative Law Judge's reli-ance upon Robintech, supra, misplaced. In Robintech, the Board found noaccretion where the employer, after totally discontinuing its existingcopper tube operation, established at the same plant a new industry tomanufacture a new product requiring considerable new capital invest-ment and plant modifications. From its inception the new industry oper-ated under a new plant manager with separate supervision at higher man-agement levels. The Board found a contrary result was not required bythe fact that the new industry was located on the same premises, thatsome of the production and maintenance employees represented by theUnion were transferred to the soon to be expanding operation, and thatthere was continuity of firstline supervision. Here, as noted above, CFCand Die Cast were operated concurrently; Respondent did not establish anew industry, but rather expanded the line of electrical components man-ufactured at the Tampa facility using predominantly existing equipment;and, other than equipment relocation, there is no evidence that plantmodifications were required.Member Fanning adheres to the views set forth in his dissent in Robin-tech, supra. In that case he would have found-based on an evaluation ofthe facts as of the critical date-that an accretion existed. Also, in thiscase, he believes that, upon commencement of the CFC operation inTampa, the relevant factors favored finding an accretion to the existingunit. However, he agrees with the reasoning of this opinion that a findingof accretion must be based on the facts as they exist on the date of theUnion's demand for recognition. Further, for the reasons set forth in thisopinion, Member Fanning finds there was no accretion as of the date ofthe Union's demand.the plant manager. The above-discussed employeeinterchange which took place during the first fewmonths CFC was operational ceased by the end ofJanuary 1978. Thereafter, no Die Cast employeeswere transferred to CFC. In fact, after January1978, all employees hired for the CFC operation,including those who had previously worked forDie Cast, were hired as new employees.24Further,and significantly, by the Union's May 25, 1978, bar-gaining demand, there were 148 hourly CFC em-ployees and only 60 hourly Die Cast employees.The number of employees the Union desired to addto the certified unit at that time thus overshadowedthat existing unit by more than two to one. Andthe same or a greater ratio of CFC to Die Cast em-ployees continued thereafter until April 1979 whenthe Die Cast operation terminated.Consequently whatever indicia of accretion exist-ed at the inception of CFC's Tampa operations arecounterbalanced by subsequent events demonstrat-ing the separate identity of Die Cast's and CFC'srespective operations. The favorable ratio of DieCast to CFC employees that initially obtained wasreversed after a relatively short period of time.This shift in the comparative sizes of the two oper-ations, together with the development of separatelines of organization and supervision, and the con-current phasing out of Die Cast and the resultingdiminution of its employment complementoutweigh the elements which briefly favored afinding of accretion.In view of the foregoing, we conclude that theissue of whether the CFC employees constituted anaccretion to the Die Cast unit must be determinedon the facts that existed on the date of the Union'sdemand. To focus instead, as the General Counselurges, on the situation at the beginning of CFC'sTampa operation would be to ignore the Union'sfailure to assert its representative status at thattime. Thus, an accretion finding at the point urgedby the General Counsel would be premature. Moreimportantly, to hold that an accretion existed at theinception of the CFC operation in Tampa in thecircumstances of this case would result in denyingto the CFC employees their statutory right toselect their own bargaining representative.25Thus,a finding of accretion at the time of the Union'sdemand clearly would be inappropriate.24 There is no evidence, nor is there any contention, that the transferof the CFC operation to Tampa, the hiring of former Die Cast employeesto CFC as new employees, or the later phasing out and closing of theDie Cast operation were actions taken to avoid bargaining with anyunion.'5 In this regard, we note that, at the time the General Counsel assertsan accretion occurred, CFC was operating with a relatively smallnumber of employees in proportion to the size of the complement it em-ployed when the Union demanded recognition and bargaining. GOULD, INC.Accordingly, we find that Respondent did notviolate Section 8(a)(5) and (1) of the Act by refus-ing to recognize the Union as the collective-bar-gaining representative of the CFC employees onand after May 25, 1978.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint be, and it herebyis, dismissed in its entirety.26aa We have dismissed the instant complaint because we find there hasbeen no accretion and not because we find merit to Respondent's conten-tion that, because the Union and the General Counsel were aware of theCFC operation and failed to raise the issue of accretion before the Boardin Case 12-CA-8042, they are foreclosed from asserting in a separateproceeding that Respondent unlawfully refused to bargain with theUnion. To the contrary, there is no evidence that the Union at any timeexpressed in clear and unequivocal terms a waiver of its rights under thecertification to represent the CFC employees. E.g., Hunt Brothers Con-struction, Inc.. 219 NLRB 177 (1965). Following Respondent's refusal tobargain with the Union as the certified representative of the Die Castunit employees, and during the pendency of Case 12-CA-8042 which in-volved a challenge by Respondent to that certification, the Union filedthe instant charge. It would therefore have been premature for the Boardto determine in that proceeding whether an accretion, a later addition tothe bargaining unit, had occurred when the Union's certification in theoriginal unit was still at issue. Further, Respondent urged the Board inthat case not to construe the original certification as encompassing theCFC production and maintenance employees, but, aside from a bald as-sertion that the CFC employees did not share a community of interestwith those in Die Cast, provided no evidence pertinent to the questionwhether an accretion existed. The Board thus refused to consider or passupon the question of whether the alleged operation constituted an accre-tion to the certified unit In so doing, the Board left open to Respondentthe various avenues traditionally taken to resolve such questions withoutfurther delaying the statutory rights of the Die Cast production andmaintenance employees to collective bargaining through their certifiedrepresentative. Respondent never requested reconsideration of theBoard's decision and does not allege that it was in any way harmed bythe fact that the accretion issue was not disposed of in Case 12-CA-8042.DECISIONSTATEMENT OF THE CASEJOHN P. VON ROHR, Administrative Law Judge: Upona charge filed on July 3, 1978, the General Counsel ofthe National Labor Relations Board, by the Regional Di-rector for Region 12 (Tampa, Florida), issued a com-plaint on January 18, 1979, against Gould, Inc., Electri-cal Components Division, herein called Respondent orthe Company, alleging that it had engaged in certainunfair labor practices violative of Section 8(a)(1) and (5)of the National Labor Relations Act, as amended, hereincalled the Act. Respondent filed an answer denying theallegations of unlawful conduct in the complaint.Pursuant to notice, a hearing was held before me onJuly 23, 24, and 25 and August 1, 1979. Briefs were re-ceived from the General Counsel and Respondent onSeptember 7, 1979, and they have been carefully consid-ered.Upon the entire record in this case and from my obser-vation of the witnesses, I hereby make the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent is a Delaware corporation with an officeand place of business located in Tampa, Florida, where itis engaged in the manufacture of electrical fittings andcomponents. During the 12 months preceding the hear-ing herein, Respondent shipped goods and materialsvalued in excess of $50,000 from its Tampa, Florida, fa-cility directly to points located outside the State of Flor-ida. It is conceded, and I find, that Respondent is en-gaged in commerce within the meaning of Section 2(6)and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDInternational Brotherhood of Electrical Workers,AFL-CIO, Local Union No. 108, herein called theUnion or the Charging Party, is a labor organizationwithin the meaning of Section 2(5) of the Act.III. THE AI.LEGED UNFAIR LABOR PRACTICESA. The IssueSolely involved in this case is an accretion issue, thebasic circumstances of which are as follows: Respondenthas various manufacturing divisions, two of which are in-volved in this case. Originally, one operation was locatedin a plant at Tampa, Florida, the other in a New Jerseyplant. Each produced different products. The employeesof the Florida plant were represented by the ChargingParty, those of the New Jersey plant by a different labororganization. Respondent decided to move the NewJersey division to the Florida facility and not long there-after decided to phase out and close the Florida division.During the period when the Florida facility was in theprocess of phasing out, but while still engaged in themanufacture of its products, the New Jersey divisioncommenced its manufacturing operations in an adjacentarea of the same Florida plant. When the Florida divi-sion was finally and completely closed down, the NewJersey operation took over the entire plant. The ultimateissue presented is whether the New Jersey divisionbecame an accretion to the Florida division for collec-tive-bargaining purposes. Respondent having refused torecognize the Charging Party for the alleged accretedunit, the complaint charges Respondent with an 8(aX)(1)and (5) violation.B. BackgroundDuring the period initially material hereto, RespondentGould, Inc., Electrical Components Division, purchasedand continued to operate a plant in Tampa, Florida, en-gaged in the manufacture of die cast electrical fittingsknown as the Efcor Die Casting Operation, a division ofI-T-E. The employees in this plant were represented bythe Charging Party and Respondent continued to honorthe existing collective-bargaining agreement. The appro-priate unit designated in this contract included produc-447 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion, secondary assembly, packing, die casting, mainte-nance, toolroom, and setup employees.Following a second rerun decertification election heldon September 8, 1977, in Case 12-RD-347, the Board onDecember 22, 1977, certified the Union as the collective-bargaining representative of Respondent's employees in aunit comprised of all production and maintenance em-ployees employed at Respondent's Florida plant, exclu-sive of office clerical employees, guards, and supervisorsas defined in the Act.Thereafter Respondent, on the ground that the Boardimproperly overruled its objections to the election inCase 12-RD-347, refused to recognize and bargain withthe Union. Following the issuance of a complaint by theGeneral Counsel, the Board issued a Decision and Orderon July 21, 1978,1 in which it found that Respondent hadviolated Section 8(a)(1) and (5) of the Act and directedRespondent to recognize and bargain with the Unionpursuant to the certification in the representation pro-ceeding. Refusing to comply with the Board Order, Re-spondent filed a petition to review with the U.S. FifthCircuit Court of Appeals, whereof at the present theappeal is still pending.C. The FactsElectrical Components Division of Gould, Inc., is en-gaged in the manufacture and marketing of several prod-uct lines. The Tampa plant, referred to hereinafter as DieCast, was engaged in the manufacture of conduit prod-ucts for the construction industry. These products werenot designed to carry electricity. A second plant, knownas Conductors Fitting Corporation, hereinafter calledCFC, was located in Millville, New Jersey, where it wasengaged in the manufacture of fittings that conductedelectricity.2The production and maintenance employeesof this plant were represented by the Distributive Work-ers of America, District 65.While details will be discussed later, it is preliminarilynoted that the Die Cast operation occupied somewhatless than one-half of the floor space of the Tampa plant.Respondent at some point having determined to relocatethe CFC operation, this operation was finally movedfrom New Jersey to Tampa where it occupied the vacantportion of the Tampa plant. Ultimately, as will be noted,the Die Cast operation was entirely phased out and CFCtook over the entire plant.CFC commenced its operations at the Tampa plant inlate September or early October 1977. The Die Cast op-eration was not closed until April 12, 1979, which gaverise to a period of about 6 months when the two oper-ations were being simultaneously conducted. According-ly, I turn to a consideration of the various factors rele-vant to the accretion issue which existed from the com-mencement of the CFC operation to the closing of theDie Cast operation.As indicated, the CFC operation was moved into one-half of Respondent's main Tampa plant immediately ad-jacent to the Die Cast operation. Although there was aI Gould Inc, Electrical Components Division. 237 NLRB 66 (1978).' A third plant of Respondent's Electrical Components Division, notinvolved in this proceeding, is located in Farmingdale, New York.wall, open at the top, which separated the majority ofthe two groups of employees, the Die Cast spinner em-ployees were stationed on the side of the wall adjacentto CFC and thus were in full view of CFC. The CFCemployees and the Die Cast employees utilized the samerestrooms and water fountains. Although lunch breakswere taken at different times, both groups used the samelunchroom. Similarly, both groups used the same time-clock, although the cards were segregated in the time-card racks for CFC and Die Cast employees. With re-spect to supervision, a single plant manager supervisedboth operations, but beneath him supervision was sepa-rate for the Die Cast and the CFC employees.Donald Moreaux, the current personnel manager ofCFC, first assumed that position when he came to theTampa plant on March 20, 1978. Moreaux testified that,prior thereto, Die Cast did not have a personnel man-ager, that personnel matters were handled by "severaldifferent people." Upon the assumption of his duties,Moreaux set up a personnel office which administeredpersonnel matters and maintained personnel records forboth Die Cast and CFC. This arrangement continueduntil Die Cast was finally closed down.3With respect tohiring, all applications were filed with and screened bythe personnel office. However, the ultimate decisionswith respect to hires were made by the respective CFCand Die Cast supervisors. Decisions with respect to dis-charges were similarly made. Except for isolated in-stances at the inception of the CFC operation in Tampa,there was no transfer of employees between the two di-visions.The payroll and the issuing of paychecks to CFC andDie Cast were handled by a computer service center.Payroll checks bore separate identification numbers-a400 series for Die Cast and a 500 series for CFC. Sepa-rate accounts were charged with payroll expenditures fortax purposes.CFC and Die Cast employees received the same com-pany benefits, including insurance and vacation packages.Die Cast employees, however, received incentive bo-nuses for piecework which CFC employees did not re-ceive.Maintenance and toolroom support for Die Cast andCFC was housed in a common shop area. Specific em-ployees, however, were separately designated as CFC orDie Cast support service employees. Each operation alsohad separate toolcribs. Although there were occasionalcrossovers in the maintenance of machines, it was esti-mated by William Theisen, the plant manager since 1976,that the toolroom and maintenance people workedwithin the designated operation for which they werehired-CFC or Die Cast-about 90-95 percent of theirtime.I Concerning the personnel functions which he performed during thisperiod, Moreaux testified:Well, attendance programs, discipline, as far as interpreting policy,for both sides; personal contact, as far as meeting with the differentpeople on the floor and talking with them, listening to what theyhad to say, as far as problems and working with them, through theirsupervisors, individual supervisors.448 GOULD, INC.I turn now to a comparison of the products, machin-ery, and manufacturing operations of the two divisions,including the function of the employees in connectiontherewith, prior to the close of the Die Cast operation.As previously indicated, Die Cast manufactured conduitfittings which do not carry electricity. Aside from theforegoing, the Die Cast products were made exclusivelyfrom zinc which was melted down in die casting fur-naces, whereas the CFC products are primarily madefrom aluminum, copper, and steel which are receivedfrom the outside vendors and which come in preshaped10-12-foot metal bars. The Die Cast products were builtto industry standard and were not varied to individualcustomers, whereas 80 percent of CFC products aremanufactured pursuant to individual customer specifica-tions. There was no collaboration between Die Cast andCFC to produce a composite or combined product; i.e.,no product moved between the two operations at anystage of manufacture.'The only identical machines utilized by Die Cast andCFC were punch presses, of which Die Cast had 3 or 4and of which CFC has 14. CFC has 60 machines, ofwhich 50 or 52 were shipped from the New Jersey plant,the others having been purchased as new equipment.4The new machines utilized by CFC, none of which wereincluded in the Die Cast operation, included the Holo-matic, the Emand, the screw machine, and the Malaya.They were purchased at considerable cost to the Compa-ny.5I do not deem it necessary to detail the voluminoustestimony concerning the nature and functions of thesemachines. Suffice it to note that the new machines, as theevidence reflects, are more complex and sophisticatedthan the Die Cast machinery. Additionally, more trainingis required for the operators and setup men of these ma-chines. Such training varies from a period of a fewweeks to several months for some of the operators andeven longer periods for the setup men. Certain CFC pro-duction employees are also required to be able to readblueprints in the performance of their jobs, which was anonexistent factor at Die Cast. Likewise, they receivedtraining in the use of gauges, calipers, and other measur-ing equipment. However, and apart from the fact thatadditional skills are needed to operate the CFC ma-chines, the training of the employees is done by CFC su-pervisory personnel and the work is still regarded as pro-duction and maintenance work.8I have heretofore considered such relevant factors per-taining to the accretion issue as integration of operations,proximity of operations, similarity of operations, skillsand functions of employees, a comparison of machinery,4 Plant Manager Theisen testified that about 25 percent of the machin-ery of the Die Cast operation was sold and that about 50 percent of itwas scrapped.s Although the record does not disclose the cost, photographs of thesemachines were produced during the hearing. From the photographs itwas readily apparent that these were large, sophisticated, and expensivepieces of equipment.6 Testimony of Plant Manager Theisen. I have considered the testimo-ny of two General Counsel witnesses concerning their short, temporarycontrol over labor relations, and collective-bargaininghistory. I now turn to equally relevant factors concern-ing this issue such as interchangeability of employees, thenumber of employees sought to be added to the unit, andthe number of employees absorbed into CFC from theunit of Die Cast employees.Preliminarily, the record reflects that Respondent'sconduct in transferring the CFC operation from NewJersey to the Tampa plant, as well as its phasing out andclosing the Die Cast operation, was motivated solely foreconomic reasons. There is no evidence, indeed there isno contention, that either action was taken to avoid bar-gaining with the respective Unions. It is also noteworthythat Respondent bargained with the Charging Party withrespect to the effects of the closing of the CFC oper-ation. Although it appears that the Union sought to havethe Die Cast employees transferred to CFC without re-striction, beginning in or about January 1978, all DieCast employees, with the exception noted below, wererequired to file new applications with CFC with the un-derstanding that if hired they would lose their seniorityand start as new employees. At the hearing, the partiesfurther stipulated as follows: "That, as part of the impactsettlement reached between the Company and theCharging Party regarding the closing down of the [D]ie[C]ast operations completely, as to all unit employees,except maintenance and tool and die personnel, die castseniority would be the basis for hiring into CFC. assum-ing jobs were available, regardless of one's experience in[D]ie [C]ast, except that maintenance and tool and diepersonnel would not be subject to plant seniority ruleand were entitled to be transferred to the CFC operationafter the shutdown of the [D]ie [C]ast operations, with-out having to go through hiring-which was in effect anew probationary period which the other employees hadto go through."7However, as respects the stipulationwith respect to the transfer proviso in this stipulationconcerning the Die Cast maintenance and tool-and-diepersonnel, the record reflects that only one such employ-ee was transferred to CFC from Die Cast.Respondent submitted data in a table form, compiledfrom original company records, for the monthly periodsbetween September 30, 1977, and June 30, 1979. Theseshow the complement of Die Cast employees, the com-plement of CFC employees, the number of CFC employ-ees who had previously worked in Die Cast, and the ap-plicable percentages. This data, which I view as highlyrelevant to the issue herein, are set forth in table form asfollows:assignments from Die Cast to CFC at the commencement of the CFCoperations. However, this testimony is not sufficiently representative ofthe overall picture to warrant further discussion.7 Apart from the tool-and-die personnel, as I understand the stipula-tion, and as brought out in other parts of the record, upon applicationand assuming jobs to be available, the Die Cast employees were to behired in CFC as new employees without carrying over their Die Cast se-niority. However, the Die Cast employees were to be given preferentialhiring status over that of outside applications.449 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDate9/30/7710/31/7711/30/7712/22/7712/31/771/31/782/28/783/3/784/30/785/31/786/22/786/30/787/3/787/28/787/31/788/31/789/30/7810/31/7811/30/7812/31/791/31/792/28/793/31/794/30/795/31/796/30/79Total CFCDie Cast CFC Hourly Hourly Empl.Hourly Empl. Empl. Who Prev.Worked Die Cast7992838594104897258604855543945333237414240413971646717364919711614815215915416016215013612112311811311111310710410129141616172323313232323336363639292828272628313128D. Additional Facts, ConclusionsThe complaint alleges it to be on or about June 22,1978, that the Union requested Respondent to recognizeit as the exclusive bargaining agent for the CFC employ-ees. Respondent asserts, among other contentions, that atno time did the Union make a valid or timely demandfor bargaining for the CFC employees. As to the datenamed in the complaint, June 22, this has reference to abargaining meeting held on or about that date, at whichtime the parties were bargaining concerning the impactupon the employees that were being displaced because ofcertain work which Respondent was subcontracting outat the time.8According to union representative BrunoBengter, Jr., during this meeting he asked Respondent'srepresentatives that "these people be moved into CFCbecause they were part of production and maintenance aswas described in the original certification." Respondentresponded, he testified, that they were not there to dis-cuss this matter and they would not discuss whether theUnion represented the CFC employees. Apart from theforegoing, the Union's attorney, by letter dated July 28,1978, formally requested that Respondent bargain withthe Union "in accordance with the certification of theUnion in Case 12-RD-347, and the Board's decision inCase No. 237 NLRB No. 16." It is the General Counsel'scontention that, in view of Respondent's refusal tocomply with the Board's Order in the latter proceeding,it would have been futile for the Union to make any fur-ther demand with respect to the CFC employees.With regard to all the foregoing, I find it unnecessaryto decide whether or not the Union made a valid ortimely demand upon Respondent that it be recognized as* An earlier meeting on this subject was held on or about May 25,1978.Total CFCPercent Hourly NeverWorked Die Cast2956302322272524272221202123222429242324242325293028573255574768748511612012712112412611497929590868585767373Percent7144707778737576737879807977787671767776767775717072Total86108129156167168180169174208200214208199207183168158164160153152152107104101bargaining agent for the CFC employees. Rather, therecord is amply developed on the merits and I shall pro-ceed to decide the case on that basis.I am in agreement with Respondent that the instantcase is largely governed by the Board's Decision in asubstantially analogous case, Tubing Division, Robintech,Incorporated, 222 NLRB 571 (1976), wherein the Boardrefused to accrete a group of employees into a defunctbargaining unit. Borrowing freely from the correct sum-mation in Respondent's brief, the facts and holding in thelatter case are as follows:The original unit in Robintech consisted of a contrac-tual unit of "all employees." The employees in this unitwere engaged in operations involving the manufacture ofcopper tubing and packing and shipping operations. In1974, the employee complement was approximately 115employees. The company then decided to locate a plasticsiding operation at the original plant in part because theplant building could be adapted with modifications to thesiding operation. Top management was transferred in forthe new operation. The plant then had two divisions, aplastic siding division and a copper tubing division, withdivision managers and one overall general manager. InJanuary 1975, the company began installing equipmentfor the plastic siding operation, utilizing maintenance em-ployees represented by the union from the originalcopper tubing bargaining unit on the same premises asthe copper tubing division. New and different manufac-turing equipment had to be installed because of the dif-ferences in the two manufacturing operations. New jobclassifications were set up for the new manufacturing op-eration. Twelve maintenance men from the coppertubing operation were then told they could be trans-ferred to the plastic siding operation temporarily, or laid450 GOULD, INC.off. Ten of those copper tubing unit employees did infact transfer to the new operation in May 1975 as tempo-rary employees, submitting new employment applicationsand working at lower wage rates. They did, however,retain seniority for benefit purposes. The maintenanceemployees in the new operation worked under the samesupervision as they had had in the original copper tubingoperation. At the time of the hearing in July 1975, only 6of the 229 employees in the plastic siding operation hadformerly worked in the original bargaining unit.The Board in Robintech refused to accrete the plasticsiding division employees into the old copper tubing unit(which no longer had any employees) even though main-tenance employees in the original unit had transferredover to the new operation along with their supervisors.The Board held that the new operation in Robintech wasessentially a new industry, designed to manufacture anew product requiring new capital investment, plantmodifications, and machinery and production processes,albeit at the same site as the original bargaining unit. TheBoard refused to find an accretion notwithstanding thatthe first-line supervision in both the copper tubing andplastic siding operations was the same, that both oper-ations were located on the same premises, and that bothoperations were under one overall manager. 'oWithout reiterating the relevant facts in the instantcase which are heretofore set forth, I conclude and findthat the similarities between this case and Robintech,supra, are so substantial that under the Board's decisionin the latter case a finding of accretion is not warrantedhere.Beyond the foregoing, and apart from whatever theinitial relationship between the two operations with re-spect to integration of operations, differences or similar-ity of work skills, supervisory relationships, proximity ofoperations, and the like, the Board in numerous cases hasbeen concerned about the Section 7 rights of the employ-ees sought to be accreted. Thus, in an early case, theBoard adopted the following statement of the Trial Ex-aminer: "It happens that the Trial Examiner is disposed toappraise the relevant factors from the viewpoint, as-sumed, of course, of the some 115 AmericanEmblem employees. To decide that this largernumber of employees must accept as their bargain-ing agent one already selected by fewer than 70 em-ployees of Worcester Stamped would appear to be,by mandate, depriving them of the statutory rightaccorded them as long ago as 1935 of selecting, asprincipals, their own bargaining agent.In Melbet Jewelry Co., Inc., and I.D.S.-Orchard Park,Inc., 180 NLRB 107, 110 (1969), the Board stated:9 The siding operation also had the 10 maintenance employees referredto previously. The company had, at the time of the hearing, plans toretain some of the maintenance employees as permanent employees.10 The Board in several other cases has refused to find an accretiondespite the presence of common supervision at the higher levels. GeneralElectric Company, 204 NLRB 576 (1973); The Bendix Corporation, 168NLRB 371 (1967); Gould-National Batteries. Inc., 157 NLRB 679 (1966).11 Worcester Stamped Metal Company, 146 NLRB 1683, 1685 (1964).We will not, however, under the guise of accretion,compel a group of employees, who may constitute aseparate appropriate unit, to be included in an over-all unit without allowing those employees the op-portunity of expressing their preference in a secretelection or by some other evidence that they wishto authorize the Union to represent them.'2Although arising in the context of the contract-bararea, the principle initially enunciated in General Extru-sion Company, Inc., 121 NLRB 1165 (1958), concerningrepresentation of employees prior to attainment of a rep-resentative complement is also relevant to the case atbar. Thus, in that case the Board established the rule thata contract bars an election only if at least 30 percent ofthe complement employed at the time of the hearing hadbeen employed at the time the contract was executedand 50 percent of the job classifications in existence atthe time of the hearing were in existence at the time thecontract was executed. A similarly related rule, and onewhich I think should be considered in the entire circum-stances of the present case, has been developed in thecontext of 8(a)(2) unfair labor practice situations. Theprinciple in question was stated by the Board in HayesCoal Co.. Inc., 197 NLRB 1162, 1163 (1972), as follows:A determination of premature recognition, how-ever, cannot be predicated on whether existent jobsare temporarily unfilled by reason of quit or dis-charge, or on a possibility that future conditionsmay warrant an increase in personnel, or on thebasis of an increase in personnel subsequent to thegranting of recognition. The correct test is whether,at the time of recognition, the jobs or job classifica-tions designated for the operation involved are filledor substantially filled and the operation is in normalor substantially normal production.The table reflecting the number and percentage ofCFC employees who had previously worked in Die Castfor the periods relevant hereto has been previously setforth in this Decision. From this it will be observed thatit was only during the month of October 1977 thatformer Die Cast employees constituted more than 50percent of the total complement of the CFC work force.However, since at this point the CFC total complementwas only 16 employees, it is clear that at this time nei-ther a representative complement of CFC employees wasemployed nor were the CFC employees then engaged ina normal production. Indeed, at no point thereafter didthe former Die Cast employees ever exceed 30 percentof the total complement of CFC employees.'3For themonth of April 1978, when a representative CFC com-plement appears to have been reached (116 employees),only 27 percent of them were former Die Cast employ-ees. On June 22, 1978, the date on which it is alleged12 For related cases, see Gould-National Batteries, Inc.. supra; Renais-sance Center Partnership, 239 NLRB 1247 (1979); Pacific Southwest Airlinesv. N.L.R.B., 587 F.2d 1032 (9th Cir 1978); NLR.B. v. Food EmployersCouncil. Inc., 399 F.2d 501 (9th Cir. 1968).'s And this occurred on only three monthly periods; namely, duringthe months of November 1977 and April and May 1979.451 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the bargaining demand was made, the number offormer Die Cast employees who were employed by CFCconstituted 21 percent of the total CFC complement. Or,to view it from a different perspective, on that date theCFC unit exceeded the Die Cast unit by 152 (CFC) to 48(Die Cast), a ratio of over 3 to 1.In sum, since I have found the Robintech case, supra,to be controlling here, and since I further conclude thatunder applicable law and under the entire circumstancesof this case the CFC employees would be deprived oftheir Section 7 rights if the Union were imposed uponthem without an election, I find that CFC is not an ac-cretion to the Die Cast unit. Accordingly, I find that theGeneral Counsel has not established that Respondentviolated Section 8(a)(1) and (5) of the Act by refusing tobargain with the Union in the alleged accreted unit. It is,therefore, recommended that the complaint be dismissedin its entirety.CONCLUSIONS OF LAW1. Gould, Inc., Electrical Components Division, is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2. International Brotherhood of Electrical Workers,AFL-CIO, Local Union No. 108, is a labor organizationwithin the meaning of Section 2(5) of the Act.3. Respondent did not violate Section 8(a)(1) and (5)of the Act as alleged in the complaint.Upon the foregoing findings of fact, conclusions oflaw, and the entire record in this case, and pursuant toSection 10(c) of the Act, I hereby issue the followingrecommended:ORDER 4The complaint is dismissed in its entirety.14 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.452